2/19/2020 12:14 PM       FAXCORE                                 - > 2128056382                                             2

                    Case 1:20-cv-00700-VM Document 53 Filed 02/19/20 Page 1 of 1


                    STEIN A DLER                                                      Christopher Murray
                                                                                        Jlin,:t lli,,I : '.>4i .VX l"'IK
                    DABAH Z ELKOWITZ         LI.I'                                 nnvr1,1ytHlslt"itM<llt•rl..t w.< ·l,n1


                                                     February 19, 2020                   - i 'y
                                                                               DvCUi', lENT
          Via ECF and Fax: (212) 805-6382
          Hon. Victor Marrero, U.S.D.J.                                        ELECTRONICALLY FIL FD
          United States District Court                                         DOC#:- - - ---1,,=;,'--',f--+,~                  -.-l
          500 Pearl Street                                                     lJ .\ l'E FILED:
                                                                                                        - ~ '--...,......,i---- -
          Suite 1610
          New York, New York l 0007

                        Re:    West Coast Business Capital, LLC v. Horizon Personnel Services, Inc., et
                               al, Docket No. :20-cv-00700 - Request Extension to Re-file Plaintiff's
                               Amended Complaint

         Dear Judge Marrero:

                 Our office represents the Plaintiff, West Coast Business Capital, LLC, in the above
         referenced action . We write to request a brief extension of time to re-file Plaintiff's Amended
         Complaint from February 18, 2020, when the Amended Complaint was filed, to February 21, 2020.
         The reason for the request is that the Amended Complaint, which was timely filed on February 18,
         2020, was returned by the ECF clerk on February 19, 2020 due to a discrepancy between the party
         names in caption and the party names as recorded on ECF. The ECF clerk advises us that the
         Court' s Order is required to permit Plaintiff to refile the Amended Complaint and rectify the
         discrepancy. This change should not otherwise alter the scheduling in this matter because it does
         not entail any substantive change to the Amended Complaint as filed on February 18, 2020_

              Thank you kindly for the Court's attention to this matter. lf the Court has any questions,
         comments, or concerns, please feel free to contact the w1dersigned.


                                                         Sincerely,
                                                         Isl Christopher R Murray
                                                         Christopher R. Murray, Esq.
                                                         Stein Adler Dabah Zelkowitz LLP
                                                         1633 Broadway, 46 th Floor
                                                         New York, New York 10019
                                                         Tel : (212) 867-5620
                                                         E-Mail : cmurray@steinadlerlaw.com

         CC via ECF:
         Counsel for all appearing parties
